Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
To the extent that applicant recites that the charge elimination member is provided to the carrier tape passing through the tape collection portion in a non-contact manner this claim cannot be understood. A “charge elimination member” has weight and is obviously a 3 dimensional structure.  When applicant write that this member is provided in a non-contact manner it is unclear what applicant means. Therefore applicant is require to carefully explain what applicant intends in Claim 5.  Claim 5 is therefore held to be unclear, vague and indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (Japan Pat Doc. 2002232200 A); hereinafter Miyauchi.
    Miyauchi teaches an electronic component mounter (10) including a conveying part (13) for conveying a printed board (B), a mounting head (12) for mounting the electronic component (E) onto printed board (B) conveyed by conveying part (13).  Feeder tape cartridge (11) supplies electronic components (E) onto the printed board (B) to the mounting head (12). A static charge removal part (14) for ionizing the atmosphere where the electronic part (E) is supplied from the feeder tape cartridge (11) to the mounting head (12).  Additionally Myiauchi teaches removing static electricity around a portion where the electronic component is mounted on a circuit board and also ionizing a conveying portion by the mounting portion. Additionally Miyauchi teaches that here is a static electricity moving member which is a corona discharge member. Additionally Miyauchi teaches using soft x-rays to remove static electricity from the supply portion to the mounting portion. It would have been obvious to make an electronic component mounting device including a component tape in which a cover tape is adhered to a carrier tape accommodating multiple electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO , can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
/CARL J ARBES/    Primary Examiner, Art Unit 3729